April 3, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Attention: Melissa N. Rocha, Accounting Branch Chief Tia L. Jenkins, Senior Assistant Chief Accountant Steve S. Lo, Staff Accountant Re:MWI Veterinary Supply, Inc. Form 10-K for Fiscal Year Ended September 30, 2011 Filed November 28, 2011 Form 10-Q for the Fiscal Quarter Ended December 31, 2011 Filed February 3, 2012 File No. 000-51468 Ladies and Gentlemen: MWI Veterinary Supply, Inc. (the “Company”) confirms receipt of the letter dated March 20, 2012 from the staffof the Division of Corporate Finance (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) with respect to the above-referenced Form 10-K and Form 10-Q.In response to the Staff’s comments, the Company acknowledges that: the Company is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, MWI VETERINARY SUPPLY, INC. /s/ Mary Patricia B. Thompson Mary Patricia B. Thompson Senior Vice President of Finance and Administration, Chief Financial Officer
